Citation Nr: 0204982	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected chronic lumbosacral strain with 
degenerative joint disease (DJD), evaluated as 20 percent 
disabling prior to October 24, 2000, to include whether 
referral for extraschedular consideration is warranted.  

2.  Entitlement to an increased disability rating for 
service-connected chronic lumbosacral strain with 
degenerative joint disease (DJD), evaluated as 40 percent 
disabling from October 24, 2000, to include whether referral 
for extraschedular consideration is warranted.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), to include whether 
referral for extraschedular consideration is warranted.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, that denied entitlement to a 
disability rating in excess of 20 percent for service-
connected chronic lumbosacral strain with DJD.  

In September 2000, the Board remanded the issue of 
entitlement to a disability rating in excess of 20 percent 
for service-connected chronic lumbosacral strain with DJD and 
the issue of TDIU, that was reasonably raised from a liberal 
reading of the record.  Suttmann v. Brown, 5 Vet. App. 127, 
132, (1993).  

By rating decision of June 2001, the 20 percent rating for 
chronic lumbosacral strain with DJD was increased to 
40 percent, effective October 24, 2000.  The claim for 
entitlement to a TDIU was denied.  The veteran appropriately 
appealed the TDIU claim and that issue is now before the 
Board.   


FINDINGS OF FACT

1.  From August 1998, the veteran's chronic lumbosacral 
strain with DJD is manifested by severe limitation of motion 
with pain, without neurological signs.

2.  From August 1998, the veteran's chronic lumbosacral 
strain with DJD is not manifested by exceptional or unusual 
disability beyond that contemplated in the rating schedule. 

3.  The veteran's only service-connected disability is 
chronic lumbosacral strain with DJD, evaluated as 40 percent 
disabling.

4. The veteran's chronic lumbosacral strain with DJD does not 
prevent her from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating and no more, for 
chronic lumbosacral strain with DJD from August 1998 to 
October 2000 have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.4.71, 4.71a, Diagnostic Codes 5010, 5292 (2001).

2.  The criteria for a rating in excess of 40 percent for 
chronic lumbosacral strain with DJD from October 2000 have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.4.71, 4.71a, 
Diagnostic Codes 5010, 5292 (2001).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.16(a), 
(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service medical records showed that the veteran injured her 
back when she fell in 1985.  After service, the veteran 
underwent VA examination in September 1994.  She complained 
of pain in the back on sitting and standing for long periods, 
non-radiating in nature.  Physical examination revealed 
moderately tender areas in the right and left paravertebral 
areas at the lumbosacral bend on palpation.  There was no 
postural abnormality, fixed deformity, or neurological 
deficit.  There was moderate spasm.  Range of motion findings 
revealed forward flexion of 60 degrees, backward extension of 
20 degrees, right and left lateral flexion of 30 degrees, and 
left and right rotation of 30 degrees.  X-ray examination 
showed no abnormality in alignment of the vertebral bodies or 
structure of the anterior and posterior vertebral elements.  
The diagnosis was chronic lumbosacral strain, DJD.  

By rating decision of November 1994, service connection was 
granted for chronic lumbosacral strain, DJD.  A 20 percent 
evaluation was assigned, effective August 17, 1994, the date 
of the claim.  

In August 1998, the veteran filed a claim for an increased 
evaluation.  

In August 1998, the veteran underwent a VA orthopedic 
examination.  The veteran was complaining of chronic low back 
pain which was described as constant with stiffness.  She 
reported flare-ups 8 to 10 times per month, lasting for a few 
hours.  Sitting and standing for a long time increased the 
pain.  Lifting weight was said to aggravate the pain.  Pain 
medication decreased the pain.  She was unable to walk or 
stand for a long time or lift any weights.  It was noted that 
the veteran's back complaints were affecting her employment.  
Physical examination of the lumbosacral spine revealed 
flexion of 50 degrees, extension of 15 degrees, bilateral 
lateral flexion of 20 degrees, and bilateral lateral rotation 
of 20 degrees.  The examiner noted that pain in flexion 
started at 30 degrees, in extension at 10 degrees, and in 
bilateral lateral flexion and bilateral rotation at 
15 degrees.  There was moderate tenderness over the 
sacroiliac joints, bilaterally, and over L3-S1 and 
bilaterally over the lower paraspinals.  There were no 
postural abnormalities.  X-ray examination showed mild 
spondylosis of L3-L5 and osteoarthritis of the facet joint at 
L5-S1.  The diagnoses was chronic low back pain secondary to 
spondylosis of L5-S1 and DJD of the facet joints at L5-S1.  

In September 1998, private treatment records from Russell 
Peterson, DO, dated from February to July 1998 showed 
treatment for complaints of low back pain.  On occasion, 
weight loss was raised by Dr. Peterson as an issue.  She had 
continued low back complaints in May 1998, but it was noted 
that she was working.  In July 1998, she complained of back 
tenderness and Motrin was prescribed.  Also associated with 
Dr. Peterson's records was a CT scan Dr. Peterson had ordered 
in April 1998.  Visualized bony structures were normal.  
There was no suggestion of herniation of any of the 
intervertebral discs; however, there was suggestion of 
stenosis of the canal at L4-L5.  

In April 2000, a letter was received by VA from Abayomi G. 
Oshinowo, MD, with an attachment of a medical statement dated 
March 2000 from Marc S. Goodman, MD.  Dr. Oshinowo stated 
that he had reviewed the veteran's medical records and had 
"reviewed" her back condition.  He stated that based on 
findings on physical examination , the veteran was referred 
for a lumbar CT scan, which showed moderate stenosis at L4 
position.  She was referred to Dr. Goldman, a neurologist, 
who indicated in his statement that he thought that the 
veteran had arthritic spinal pain unassociated with 
significant neurological compression or spinal deformity.  
Dr. Oshinowo stated that the veteran's duties as a licensed 
practical nurse (LPN) continued to exacerbate her back 
condition.  He stated that he had observed her in her work 
environment and her lumbar pain was persistent and aggravated 
by her job at the nursing home.  She showed little or no 
response to management which consisted of NSAIDs and 
OxyContin and back ergonomics.  It was Dr. Oshinowo's 
impression that the veteran's intervertebral disc syndrome 
was related to injury in service and stated that he 
recommended that she resign her current position for a more 
"back friendly" position.  

Pursuant to the Board's September 2000 remand, the veteran 
underwent a VA orthopedic examination in October 2000.  She 
complained of chronic low back pain.  She related that in 
addition to her inability to lift, and pain with prolonged 
sitting and standing, she had some pain in the front of her 
right leg, but not in the posterior leg.  Physical 
examination revealed considerable tenderness over the 
paravertebral muscles and the iliosacral joint.  Spinal 
flexion was limited to 30 degrees, extension to 10 degrees, 
bilateral rotation to 30 degrees, and bilateral lateral 
flexion to 30 degrees.  The neurological examination was 
negative.  There was no evidence of nerve root compression.  
The diagnosis was degenerative arthritis of the lumbosacral 
spine with no evidence of radiculopathy or neuropathy.  

Medical records from Drs. Goldman, Oshinowo, and Peterson 
were submitted on behalf of the veteran's claim.  The 
majority of the records were unrelated to the veteran's 
lumbosacral complaints.  In March 2000, Dr. Goldman continued 
to indicate that the veteran had arthritic spinal pain 
unassociated with significant neurologic compression.  Her 
spine motion was full, there was no paraspinal muscle spasm, 
no sciatic notch tenderness or tenderness over the greater 
trochanter.  Straight leg raising was negative, bilaterally.  
She was noted to continue to attempt to work, restricted from 
lifting.  However, given her line of work, she had been 
unable to comply 100 percent with these recommendations.  Dr. 
Peterson and
Dr. Oshinowo treated the veteran for continued low back pain 
and other disabilities, unrelated to the instant claim.  

A medical statement date February 5, 2001, from the Southern 
Center for Orthopedics was associated with the veteran's 
claim.  The statement indicated that the veteran was not to 
work until February 9, and then she was to be on light duty 
with occasional lifting of no more than 15 pounds and 
frequent lifting of no more than 10 pounds.

In March 2001, the veteran underwent a VA orthopedic 
examination.  She complained of back pain that occurred even 
while pushing a medicine cart.  The examiner stated that 
normal range of motion of the lumbosacral spine was 
90 degrees of flexion, 10 degrees of extension and 45 degrees 
of rotation, bilaterally.  When evaluating the veteran, the 
examiner indicated that she had pain on all motion of the 
lumbosacral spine, but the examiner did not say what actual 
range of motion she had.  The diagnosis was chronic low back 
pain without radiculopathy.  The examiner stated that the 
veteran was 100 percent disabled as an LPN, but she could 
possibly do work that required no physical activity.  He 
indicated that the veteran could probably do secretarial work 
but she did not have the education to do administrative 
nursing.  

In July 2001, additional private medical records were 
submitted in support of the veteran's claim.  Duplicate 
medical records already reviewed were associated with these 
records.  A February 2000 CT scan showed moderate spinal 
stenosis at L4-5 due to a disc bulge and minimal spinal 
stenosis at L3-4 also due to a disc bulge.  A June 2001 
medical statement from the Southern Center for Orthopedics 
indicated that the veteran was not to work the day of the 
statement due to back injury.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether she had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the veteran has been given notice of the laws 
and regulations pertaining to the evaluation for her chronic 
lumbosacral strain with DJD and TDIU.  The laws and 
regulations pertaining to the increased evaluation claim were 
provided to the veteran in the March 1999 statement of the 
case (SOC) and the June 2001 supplemental statement of the 
case (SSOC).  The June 2001 SSOC provided the laws and 
regulations for the TDIU claim.  

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
No particular application form is required in order to make a 
claim for an increased evaluation.  While the case was in 
remand status, the 20 percent evaluation for chronic 
lumbosacral strain with DJD was increased to 40 percent, 
effective October 24, 2000.  Therefore, the case becomes a 
two-tiered increased rating claim, as a determination must be 
made as to whether an evaluation in excess of 20 percent is 
warranted prior to October 24, 2000 and if an evaluation in 
excess of 40 percent is warranted since that date.  Since the 
veteran did not indicate that she was satisfied with the 
20 and 40 percent ratings respectively, on a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The veteran's claim 
for an increased rating, covers both periods of this two 
tiered increased rating.  As for the TDIU, a signed and dated 
application for increased compensation based upon individual 
unemployability (VA Form 21-8940) was received  by VA in 
October 2000.   

The veteran has been advised of the evidence that would 
support or help substantiate her claim in a statement and 
supplemental statement of the case.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)(1)).  

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claim at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
There is also a duty to attempt to obtain VA treatment 
records if relevant to the claim.  38 U.S.C.A. § 5103A(c), 
(d) (West Supp. 2001); (to be codified as amended at 
38 C.F.R. § 3.159(c)(3) and (c)(4)).  VA examinations of 
August 1998, October 2000, and March 2001 were conducted and 
associated with the claims folder.  Private treatment records 
and medical statements in support of the claims were 
submitted by Drs. Goldman, Oshinowo, and Peterson.  Together 
these records and examinations provide an adequate medical 
record.  At this time, nothing in the record suggests that 
additional examination or opinion is necessary.  

There is no prejudice to the veteran in deciding her claims 
on the merits, because she has been told what the 
requirements are to establish entitlement to an increased 
evaluation and TDIU, she has been provided ample opportunity 
to present evidence meeting those requirements at a hearing, 
which she declined, and she has had the assistance of the RO 
to develop every possible source of evidence or information 
that might substantiate her claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to her case.  
Remand for the RO to address the requirements of the 
regulations in the first instance would serve no practical 
purpose.  VA has substantially discharged its duty under the 
VCAA, and the Board may reach the merits of this appeal.


B.  Application of Laws to Facts

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The service-connected chronic lumbosacral strain with DJD is 
rated at 20 percent from August 1998 to October 2000 and 
40 percent since October 2000 under DC 5010-5292, arthritis 
and limitation of motion of the lumbar spine.  

Pursuant to 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Here, x-ray examination of August 1998 showed osteoarthritis 
of facet joint at L5-S1, making DC 5292 for limitation of 
motion of the lumbar spine the appropriate diagnostic code.  
See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing 
that arthritis due to trauma, substantiated by x-ray 
findings, should be evaluated as degenerative arthritis).  
Limitation of motion must objectively be confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under DC 5292, slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar spine warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted for severe 
limitation of motion.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints or muscles, or associated structures, 
or to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2001).  

The Board has also considered 38 C.F.R. § 4.59.  With any 
form of arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  

In this case, the veteran is evaluated as 20 percent disabled 
from August 1998 to October 2000.  During the August 1998 VA 
examination, she complained of flare-ups 8 to 10 times per 
month.  Pain in the lumbar spine was increased by standing, 
sitting, and lifting weights.  She had range of motion of 
50 degrees of flexion, 15 degrees of extension, and 
20 degrees of lateral flexion and rotation, respectively.  
These findings are reflective of moderate limitation of 
motion of the lumbar spine, warranting a 20 percent 
evaluation.  However, the examiner specifically indicated 
that the veteran had flare-ups and pain associated with her 
lumbar spine disability.  While the Board is unable to assign 
any specific additional limitation that is likely during 
flare-ups if a competent medical doctor has not done so, it 
is reasonable to consider that, since the veteran has 
exhibited moderate limitation of motion on examination, such 
additional limitation of motion may be classified as severe, 
giving the benefit of any reasonable doubt to the veteran.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001).  Severe 
limitation of motion under Diagnostic Code 5292 warrants a 40 
percent evaluation.  Therefore, a 40 percent evaluation is 
warranted under DC 5292 from August 1998 to October 2000 for 
the veteran's chronic lumbosacral strain with DJD.  This is 
the maximum schedular evaluation under DC 5292.  Therefore, 
increased schedular evaluation in excess of 40 percent is not 
warranted for August 1998 to October 2000.  

As for an evaluation since October 2000, pursuant to the 
Board's September 2000 remand, the veteran underwent VA 
orthopedic examination in October 2000 and was awarded an 
increased rating to 40 percent from October 2000 under this 
diagnostic code.  Therefore, the veteran is already evaluated 
at 40 percent for severe limitation of motion of the lumbar 
spine.  She had flexion limited to 30 degrees, extension to 
10 degrees, rotation to 30 degrees bilaterally, and lateral 
flexion to 30 degrees bilaterally, on the October 2000 VA 
orthopedic examination and has pain on all motion as 
evidenced during the most recent VA examination of 
March 2001.  Therefore, her flexion and extension are more 
limited than they were on examination in August 1998, but her 
lateral flexion and rotation were considerably better than on 
the 1998 examination.  Accordingly, her rating at 40 percent 
is still appropriate for the limitation shown on examination 
and still accounts for greater limitation with pain on use 
and during flare-ups.  Furthermore, while exact range of 
motion was not given on the March 2001 examination, the 
veteran did clearly have range of motion, but with pain in 
all planes.  Therefore, the 40 percent rating for severe 
limitation of motion reflects the limitation attributable to 
pain on use or with flare-ups.  

Consideration must also be given to other potentially 
applicable diagnostic codes.

Under DC 5295, lumbosacral strain, the highest available 
rating is 40 percent, and its application would be of no 
benefit to the veteran.  Diagnostic Code 5295 contemplates 
limitation of motion, and the veteran may not receive ratings 
under both Diagnostic Code 5295 and Diagnostic Code 5292, 
because such ratings would constitute evaluation of the same 
disability twice.  38 C.F.R. § 4.14 (2001).

Consideration is also given to Diagnostic Code 5293, 
intervertebral disc disease.  In order to warrant a 
60 percent evaluation for intervertebral disc syndrome, the 
disability must be pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, with little intermittent relief.  

There are no medical findings of sciatic neuropathy or any 
other neurological findings indicative of a diseased disc at 
any time pertinent to the appeal.  Neither does the veteran 
have a diagnosis of intervertebral disc syndrome.  On VA x-
ray findings of August 1998, the intervertebral disc space 
was unremarkable.  Although Dr. Oshinowo stated in April 2000 
that it was his impression she had intervertebral disc 
syndrome, her private neurologist, Dr. Goldman, stated that 
her spinal pain was unassociated with significant neurologic 
compression or spinal deformity.  The October 2000 VA 
examination indicated that there was arthritis of the 
lumbosacral spine with no evidence of radiculopathy or 
neuropathy.  Finally, the March 2001 VA examination provided 
a diagnosis of chronic low back pain without radiculopathy.  
Therefore, the preponderance of the evidence is against 
assigning an evaluation under Diagnostic Code 5293.

Therefore, for the rating period of August 1998 to 
October 2000, DC 5292 is more favorable to the veteran, and 
the evidence supports a 40 percent evaluation under that 
code.  However, a schedular evaluation in excess of 
40 percent is not warranted for the period between 
August 1998 to October 2000 or the period since October 2000 
under any of the possible diagnostic codes.  

Finally, the RO has considered whether referral was warranted 
for consideration of an extraschedular evaluation.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2001).  In this case, there 
is no evidence that the chronic lumbosacral strain with DJD 
has caused marked interference with employment (i.e., beyond 
that contemplated in the schedular evaluations), has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  The evidence clearly shows that 
the veteran's employment is affected by her service-connected 
disability.  She indicated most recently on a March 2001 VA 
examination that she had back pain pushing a medicine cart.  
Her private physician, Dr. Oshinowo, related that in a 
medical statement received by VA in April 2000, that he 
recommended that she resign her current position for a more 
"back friendly" position.  However, the two occasions where 
the veteran was placed on restricted work status indicated 
that on one occasion, she was to stay off the job for four 
days and return to light duty of occasional lifting of 
15 pounds and frequent lifting of 10 pounds.  The other 
occasion where she was placed on restricted duty, this 
restriction was for the day she was examined only.  She was 
free to return to work the next day.  This evidence does not 
show marked interference with employment beyond that 
contemplated in the schedular evaluations.  There has been no 
evidence of hospitalization for her chronic lumbosacral 
strain with DJD.  In the absence of evidence of such factors, 
there is no basis for referral to appropriate authority for 
consideration of an extraschedular evaluation.  There is no 
evidence that the schedular criteria are inadequate to 
evaluate the veteran's disability at any time during this 
evaluation period.  38 C.F.R. § 3.321(b)(1).

The veteran's disability is adequately evaluated under 
Diagnostic Code 5292.  The preponderance of the evidence is 
against assigning a higher rating on an extraschedular basis.


C.  Total Disability Rating Based on Individual 
Unemployability 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's only compensable service connected disability 
is chronic lumbosacral strain, which has been evaluated as no 
more than 40 percent disabling under the schedular rating 
criteria.  She does not meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
The provisions of 38 C.F.R. § 4.16(b) are for consideration 
because 38 C.F.R. § 4.16(b) provides for referral of cases 
for extra-schedular consideration if a veteran is 
unemployable by reason of service-connected disability, but 
does not meet the schedular requirements for consideration 
under 38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  In this case, the evidence shows that the 
veteran is presently employed.  On her application for 
unemployability submitted in October 2000, she indicated that 
she worked 40 hours per week as an LPN at the West Georgia 
Medical Center.  She worked at that position for five months 
and missed only three days because of her service-connected 
back disability.  As for her position immediately prior to 
her present position, she worked for Roanoke Health Care for 
three years.  She related time lost from work due to illness 
as two to three weeks over a three year period.  Although her 
private physician indicates that she should find employment 
that is more "back friendly" and the VA examiner who 
examined her in March 2001 stated that she was 100 percent 
disabled as an LPN, the VA examiner also stated that she 
could possibly do work that did not require physical 
activity.  He specifically indicated that she could do 
secretarial work which she previously performed in service.  
Moreover, she has two years of college education.  The 
ability to do sedentary work, her training in nursing and two 
years of college education, does not indicate that the 
veteran is unemployable.  Based on the foregoing, the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU.  38 C.F.R. § 4.16 (2001).



ORDER

Entitlement to a 40 percent evaluation prior to October 24, 
2000, and no more, is granted for chronic lumbosacral strain 
with DJD, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  

Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain with DJD from October 24, 2000 is 
denied.  

Entitlement to a TDIU is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



